DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear whether the claim is directed to an apparatus or the combination of a garment and an apparatus. Claim 1, upon which claim 13 depends is directed to an apparatus per se in view of the preamble stating “An apparatus for use with a garment”, however, claim 13 is written in such a way that it assumes that the garment is part of the claimed apparatus. Therefore, an ambiguity exists that must be corrected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14-17 and 20 are rejected under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are directed to process steps and do not further structurally define the claimed apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1580192 Gilson. As to claim 1, Gilson discloses an apparatus for use with a garment which has one or more crease lines along which a fluid material is to be applied, said apparatus including at least one body 12 having at least one groove 14 formed along a face of the same and wherein the said at least one groove is located at a spaced distance from a surface on which the apparatus is mounted for use and with which the at least one body contacts via one or more contact portions formed as part of, or connected to, the said at least one body as shown in Fig. 1.
As to claim 2, Fig. 1 of Gilson shows two bodies 12.
As to claims 3 and 10, Fig. 1 of Gilson shows the bodies as being parallel to each other and to the floor.
As to claims 4 and 5, Fig. 1 of Gilson shows retaining member joining the two bodies at their ends.
As to claims 6 and 7, Fig. 1 of Gilson shows these features.
As to claim 8, the opposite ends of body 12 in Gilson can be considered to be contact portions and as such meet the claim limitations.
As to claim 9, the area underneath the bodies 12 in Fig. 1 of Gilson meets the instant claim limitations. 
As to claim 11, Fig. 1 of Gilson shows this feature.

As to claims 14-17, these claims are directed to process limitations that do not add any structural limitations to the claimed apparatus.
As to claims 18 and 19, Fig. 1 of Gilson discloses feet extending in two directions that form an angle of 180 degrees.  
As to claims 20 and 21, the apparatus of Gilson can be dismantled at the pivot point 26 and the bodies 12 positioned so as to lay up against the stand 10 with the ends of the bodies 12 in contact with a support surface such as the floor or the stand’s feet.
As to claim 22, the end portions of the bodies 12 can be considered contact portions which are engaged with a portion which may be considered a bracket. This assembly is capable of being mounted to anything such as a wall and as such reads on the claim language.
As to claim 23, the grooves 14, 15 shown in Fig. 2 of Gilson are considered gull winged since they have sides that extend outward at an angle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783